Citation Nr: 1715214	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-08 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to interment of the decedent's remains in a VA national cemetery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The decedent served in the Army National Guard of Tennessee from May 1964 to May 1967, with active duty for training (ACDUTRA) from October 1964 to April 1965.  The appellant is the executor of the decedent's estate.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the National Cemetery Scheduling Office in St. Louis, Missouri.  The file was transferred to Nashville, Tennessee, to provide the appellant with a hearing before the Board (Travel Board hearing).  The appellant presented argument at a May 2013 hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record.  

In March 2014, the Board remanded the appeal for the following actions: (1) to contact the appellant and ask him to provide any lay statements regarding the facts and circumstances (such as the nature of the physical disqualification, its cause, and whether that cause was an event during a period of National Guard training) of the decedent's 1967 physical disqualification discharge from the Tennessee Army National Guard; (2) to obtain copies of the decedent's National Guard service personnel records and treatment records; and (3) contact the Nashville RO and the Records Management Center (RMC) to determine whether a compensation claims file exists for the decedent and subsequent readjudication of the appeal.  

Pursuant to the Board's remand directives, the Agency of Original Jurisdiction (AOJ) sent April 2014 correspondence asking the appellant to provide any lay statements regarding the facts and circumstances of the decedent's 1967 disqualification discharge from the Tennessee Army National Guard.  The appellant responded that neither he nor the decedent's wife had any information on the decedent's National Guard service other than that he was honorably discharged.  See April 2014 VA Form 21-4138.  Also, available National Guard service treatment records and National Guard service personnel records were obtained and associated with the record.  The AOJ contacted the Nashville RO and the RMC to ask if they had a claims file for the decedent, and they both provided negative responses.  In August 2014, the AOJ readjudicated the appeal.  In consideration of the foregoing, the Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1. The decedent served with the Army National Guard of Tennessee with an approximate five-month period of ACDUTRA; the decedent had no active duty service. 

 2.  The decedent did not die or become disabled from a disease or injury incurred in line of duty during his period of ACDUTRA.


CONCLUSION OF LAW

The criteria for basic eligibility for interment of the decedent's remains in a VA national cemetery are not met.  38 U.S.C.A. §§ 101, 2402, 5303A (West 2014); 
38 C.F.R. §§ 3.1, 3.6, 38.620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (Court or CAVC) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA's General Counsel has held that VA is not required under 
38 U.S.C.A. § 5103 (a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04.  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Interment in a National Cemetery Legal Criteria

Any person classified as a "veteran" is eligible for burial in a national cemetery. 
38 U.S.C.A. § 2402(a); 38 C.F.R. §  38.620(a).  The term "veteran" means any person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a). 

Eligibility for burial in a national cemetery is also available to any member of a Reserve component of the Armed Forces, and any member of the Army National Guard or the Air National Guard, whose death occurs while such member is hospitalized or undergoing treatment at the expense of the United States for an injury or disease contracted or incurred under honorable conditions while performing ACDUTRA, INACDUTRA, or undergoing such hospitalization or treatment.  38 U.S.C.A. § 2402 (b); 38 C.F.R. §  38.620 (b).

Interment in a National Cemetery Analysis

The appellant contends that the decedent is eligible for interment (i.e., burial) in a VA national cemetery.  The appellant asserts that the decedent should be eligible for burial in a VA national cemetery because the decedent served as a member of the Tennessee National Guard and was honorably discharged in May 1967.  The appellant maintains that the statutory language at the time of the decedent's discharge allowed for his burial in a VA national cemetery and should be applied in this case.

The threshold question in this case is whether the decedent had "active military, naval, or air service" under the law, and, therefore, attained "veteran" status, or died while hospitalized or undergoing treatment at the expense of the United States for an injury or disease contracted or incurred under honorable conditions while performing ACDUTRA.  38 U.S.C.A. § 2402; 38 C.F.R. §  38.620.  As an initial matter, there is no evidence that the decedent became disabled or died from a disease or injury incurred during a period of ACDUTRA, and the appellant does not contend otherwise. 

The decedent honorably served with the National Guard of Tennessee with a period of ACDUTRA from October 1964 to April 1965.  The DD Form 214 shows that, following the five months of ACDUTRA, the decedent was transferred back to the Army National Guard of Tennessee to complete the remainder of his service obligation.  The decedent did not become disabled or die from a service-connected disease or injury.  The decedent had no period of active duty service.  

With regard to the question of whether the decedent became disabled or died from a service-connected disease or injury, although there was some question as to whether the decedent's discharge from National Guard service in May 1967 was due to physical disability incurred during ACDUTRA service, National Guard service records show that all systems were clinically evaluated as normal and the decedent's health was "good" when he separated from ACDUTRA service in April 1965.  See March 1965 National Guard service separation medical examination report (showing all systems clinically evaluated as normal); March 1965 National Guard service separation report of medical history (reporting that he was in good health and that he had a history of rheumatic fever as a child and mumps as a child with no complications and no sequelae and had worn glasses for 10 years for myopia); April 1965 National Guard service Statement of Medical Condition (affirming that there had been no change to his medical condition since the March 1965 service separation examination).  A March 1965 Special Orders extract specifically reads that the decedent was released from ACDUTRA not by reason of physical disability.  

The appellant does not dispute the facts regarding the decedent's service; however, he asserts that the decedent is eligible for interment in a VA national cemetery because the decedent was a member of the Tennessee National Guard and had an honorable discharge.  The applicable law and regulatory criteria, which are the criteria in effect at the time of the decedent's death, state that for a member of the National Guard to be eligible for burial in a national cemetery, he must either be considered a "veteran" or have died while hospitalized or undergoing treatment for an injury or disease contracted or incurred while was performing ACDUTRA or INACDUTRA.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620.  

After considering the evidence of record in this case, the Board finds that the decedent did not have active military, naval, or air service, and did not die or become disabled from a disease or injury incurred in line of duty during his period of ACDUTRA. As such, the decedent is not eligible for interment or burial in a VA national cemetery.  

Although the appellant has argued that eligibility for interment should be considered based on interpretation of the statute in effect at the time of the decedent's discharge from the Tennessee National Guard, the appellant has presented no legal authority to support the argument.  The Federal Circuit case cited by the appellant in the March 2011 Notice of Disagreement does not support the appellant's argument because the decedent's status as a "veteran" had been established in that case, which differs from the facts presented in this case.  Because the law is dispositive on this question, the appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Interment of the decedent's remains in a VA national cemetery is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


